Appeal by the defendant from an order of the County Court, Dutchess County (Dolan, J.), dated September 19, 2005, which denied, without a hearing, his motion pursuant to CPL 440.30 (1-a), inter alia, for additional DNA testing of evidence introduced against him at trial.
Ordered that the order is affirmed.
The County Court properly denied the defendant’s motion insofar as it challenged the admissibility of DNA evidence admitted at trial, since he previously challenged the admissibility of the DNA evidence on his direct appeal to this Court (see People v Holman, 248 AD2d 637 [1998]; CPL 440.10 [2] [a]). Moreover, the court properly determined that CPL 440.30 (1-a) does not provide for retesting of DNA material (see People v Jones, 307 AD2d 721 [2003]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Florio, Belen and Austin, JJ., concur.